                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION



STERLING NATIONAL BANK,

               Plaintiff and
      Counterclaim Defendant,
                                          Case No. 16 C 9009
          v.
                                          Judge Harry D. Leinenweber
BERNARD N. BLOCK, TRUSTEE,
et al.,

               Defendant and
      Counterclaim Plaintiff.


                    MEMORANDUM OPINION AND ORDER

     This case arises out of an alleged breach of a stock purchase

agreement. The parties to that agreement, Defendants Bernard N.

Block,   Trustee,   et   al.,     (collectively,    the   “Sellers”)   and

Plaintiff Sterling National Bank (“Sterling”), have cross-moved

for summary judgment. For the reasons stated herein, Plaintiff’s

Motion for Partial Summary Judgment (Dkt. No. 134) is denied, and

Defendant’s Motion for Summary Judgment (Dkt. No. 128) is granted

in part and denied in part.

                             I.      BACKGROUND

                                A.    The Parties

     The Court will begin with a brief overview of the parties and

the nature of the business at issue, before diving into the details

of this contract dispute. There are three corporate entities
involved in this case. The first two are the parties to this

litigation: Sterling and the Sellers. The third, Damian, is a

company that the Sellers sold to Sterling in 2015.

       Before it was acquired by Sterling, Damian was a privately-

held   corporation      that   provided   short-term   payroll    funding      to

temporary staffing agencies (the “Clients”). (Answer ¶ 10, Dkt.

No. 20.) Damian’s Clients provide temporary employees to other

businesses (the “End Users”). (Defs.’ Resp. to Pl.’s Stmt. of Facts

(“PSOF”) ¶ 7, Dkt. No. 142.) Damian offered its Clients two levels

of service: “full service” and “money only.” (PSOF ¶ 8.) Full-

service Clients submitted their workers’ hours and hourly wage to

Damian    at   various   intervals,   and    Damian    would    then   pay   the

temporary employees, withhold the proper payroll taxes, transmit

those taxes to the proper jurisdictions, and invoice the End Users,

among other services. (PSOF ¶ 9; Pl.’s Resp. to Defs.’ Stmt. of

Facts (“DSOF”) ¶ 15, Dkt. No. 147.) After receiving the invoices,

the End Users would transfer the amount they owed to Damian’s bank

facility, from which Damian would remit payments to its Clients.

(PSOF ¶ 10.) For money-only Clients, Damian would pay the temporary

workers    based   on    the   Clients’    invoices,    which    Damian      then

transmitted to the End Users. (PSOF ¶ 21.) Damian did not create

invoices for its money-only Clients (hence the use of the term

“money only”). (PSOF ¶ 11.)


                                    - 2 -
         Damian, of course, charged for its services. Though the

parties     vigorously      dispute    the   details    of   Damian’s   billing

practices, its business model was essentially as follows: The End

Users repaid the amount Damian paid to the temporary workers.

Damian charged its Clients a base fee for its services (expressed

as   a    percentage   of   total     billing)   and   offered   a   variety   of

discounts and late fees based on how quickly the Client paid the

base fee. (See PSOF ¶¶ 13, 17-18.) If the End User paid its invoice

within a specified period of time, measured from the invoice date,

the Client would only owe Damian the base fee. (PSOF ¶ 18.) If the

End User paid its invoices within a shorter period of time, the

Client would receive a fast pay discount. (PSOF ¶ 19.) If the End

User paid after the specified time period, the Client would owe

Damian late fees. (PSOF ¶ 20.)

         The contract Damian used with both full-service and money-

only Clients is called an “Accounts Funding and Administration

Agreement” (“Client Contract”). (PSOF ¶ 12.) The Client Contract

was based on a standardized form, but Clients could negotiate

conditions such as fees, discounts, and term lengths. (PSOF ¶¶ 12-

13.) Full-service Client Contracts included a Schedule of Fees,

which identified the base fee and the periods of time that would

trigger the fast pay discounts and late fees. (PSOF ¶¶ 17-20.) For

full-service Clients, the invoice date started the clock for the


                                       - 3 -
various discounts and fees that might apply. (PSOF ¶ 28.) Money-

only Client Contracts contained a “Money Only Addendum,” which

identified the base fee, any late fees, and the time period

applicable to each. (PSOF ¶ 22.) Some money-only Client Contracts

started the fee clock not by reference to the invoice date (as

Damian did not generate invoices for money-only Clients) but rather

by Damian’s receipt of labor invoices. (PSOF ¶ 23.)

                       B.   The Contract at Issue

     On February 27, 2015, Sterling acquired Damian from the

Sellers pursuant to a stock purchase agreement (“SPA”). (PSOF ¶ 42;

see also SPA, Ex. A to Answer, Dkt. No. 20-1.) The following SPA

terms are most relevant to this litigation: the Sellers represented

to Sterling that it was providing a full and accurate picture of

Damian’s   finances,   liabilities,   and   obligations;   the   Sellers

agreed to indemnify Sterling for losses incurred in the case of a

breach of those representations and warranties; Sterling agreed to

pay $25 million to purchase Damian, $2 million of which Sterling

would place into an escrow account for future claims asserted

against the Sellers; and both parties agreed to a set of procedures

by which they would handle indemnification claims. (See generally

SPA.)

     On July 20, 2015, Sterling learned that a former Damian

employee was calling Clients and informing them that Damian had


                                  - 4 -
improperly backdated its Client invoices to shorten the window of

time in which the End Users could make early or on-time payments.

(DSOF ¶ 30.) Sterling investigated this allegation and learned

that in June of 2009, Alvin Block, the founder of Damian, directed

that    Damian   change   its   invoicing   practices.   (PSOF   ¶ 30.)

Specifically, Damian began to date invoices on Sunday, the final

day of a given work week. (Answer ¶ 17.) Previously, Damian dated

most Client invoices on the first Friday after a work week (five

days from Sunday, the end of the work week). (PSOF ¶ 30.) After

Damian changed the date on its invoices to the Sunday at the end

of the pay period, it did not begin transmitting or delivering its

invoices to the End Users earlier than it had before changing the

invoice dates. (Defs.’ Resp. to Pl.’s Stmt. of Add. Facts (“PSOAF”)

¶ 72, Dkt. No. 153.)

       Sterling calls this practice improper “backdating”; Sellers

call it “conform[ing] the invoice date to the contract date.”

(Answer ¶ 17.) The Court will refer to it as the “2009 change.” As

a result of the 2009 change, Clients had a shorter window in which

they could obtain early pay discounts or avoid late fees. (PSOF

¶ 33.) Sterling asserts that it was not informed of the 2009 change

in Damian’s invoice dating practice prior to the closing of the

Damian acquisition, and that this lack of information constituted

a breach of the SPA. (PSOF ¶ 50.)


                                 - 5 -
     C.    Sterling’s Investigation and Indemnification Claim

     After learning of the former Damian employee’s allegations,

Sterling hired the law firm of Wachtell, Lipton, Rosen & Katz

(“WLRK”)    to   conduct    an   investigation.   (DSOF   ¶ 32.)   On

approximately August 3, 2015, Sterling sent letters to Damian’s

remaining Clients (which at this point were Sterling’s Clients)

that stated, “an issue has come to our attention that may result

in a credit to your account,” and, “Sterling is in the process of

reviewing the data and [is] committed to working through all of

the information as soon as practical.” (DSOF ¶ 46.) By early

August, Sterling had drafted a script that its employees could use

to call the Damian Clients and notify them that they may be

entitled to refunds. (DSOF ¶ 47.) By August 7, 2015, Sterling

decided that if its investigation determined that overcharges took

place, it would discharge any liabilities it owed. (DSOF ¶ 48.) On

August 10, 2015, a Sterling in-house lawyer circulated a draft

“Document Hold Notice,” intended to preserve documents for use in

the internal investigation. (DSOF ¶ 49.) On that same day, Sterling

discussed contacting the U.S. Attorney’s Office (“USAO”) about the

2009 change. (DSOF ¶ 51.)

     On August 11, 2015, WLRK drafted a memorandum for a meeting

with the USAO that summarized the facts it had learned so far,

including an estimate that the 2009 change had created a $1.2 to


                                 - 6 -
1.5 million “aggregate financial impact” on the Damian Clients.

(DSOF ¶¶ 52-57.) The memorandum stated that Sterling intended to

calculate and refund the amount of overcharges to the Clients.

(DSOF ¶ 54.) It further stated, “[w]e are alerting you because

there is a possibility of fraudulent conduct here.” (DSOF ¶ 56.)

WLRK communicated with the AUSO on August 12, 2015 and conveyed

the substance of the memorandum in that conversation. (DSOF ¶ 57.)

       On November 3, 2015, Sterling informed Damian Clients that it

had   hired   a   forensic     consultant—AlixPartners—to      determine    the

amount of any adjustments that may be made. (DSOF ¶¶ 59-60.)

AlixPartners      eventually    informed   Sterling    that   the   additional

amounts paid by all of Damian’s Clients as a result of the 2009

change was between $1.2 and 1.3 million. (DSOF ¶ 57.) Another

meeting between WLRK and the USAO took place on December 2, 2015.

(DSOF ¶ 61.) The memorandum WLRK prepared for that meeting stated,

in    part:   “Sterling   contacted    all   current    clients     that   were

potentially impacted by the changed billing practice. . .. Since

we reached out to your office in August, Sterling has completed

its investigation into this practice.” (DSOF ¶ 63.) The memorandum

also stated, “Sterling intends to contact each client that it has

determined was affected by this practice and reimburse them the

amounts that AlixPartners has determined are owed to them.” (Id.)




                                     - 7 -
     On December 11, 2015, Sterling informed the Sellers that it

was invoking the SPA’s indemnity clause and requested that the

Sellers use the $2 million in escrow to indemnify Sterling for its

losses resulting from Damian’s backdating practices. (DSOF ¶ 61.)

On December 16, 2015, a Sterling executive wrote to the remaining

Damian   Clients,   stating   that   Sterling’s    investigation   was

complete, and stating the amount of refund each Client would

receive. (DSOF ¶¶ 64-65.) In a December 24, 2015, letter, the

Sellers informed Sterling that they refused to indemnify Sterling.

(PSOF ¶ 63.)

     Sterling ultimately concluded that 285 of the Damian Clients

lost discounts or paid improper late fees due to the 2009 change.

(PSOAF ¶ 88.) However, of those 285 Clients, Sterling has only

made payments to 68 of them. (Id.) To date, Sterling has refunded

$799,164.33 to the Damian Clients that remained with Sterling.

(PSOF ¶ 68.) It has not reimbursed former Damian Clients. (DSOF

¶ 60.)

                     D.   The Instant Litigation

     Plaintiff brings eight breach of contract counts under the

SPA: (I) material misrepresentation of and failure to disclose

Damian’s financial condition; (II) material misrepresentation of

and failure to disclose Damian’s liabilities, obligations, and

commitments; (III) material misrepresentation of and failure to


                                - 8 -
disclose Damian’s material breach of its contracts with clients;

(IV)   material    misrepresentation    of   and    failure   to   accurately

report accounts receivable; (V) material misrepresentation of and

failure to disclosure potential legal actions against Damian; (VI)

failure to provide full and accurate disclosure; (VII) failure to

provide notice of material events; and (VIII) failure to indemnify

Sterling Bank.

       Defendants,   in    turn,   assert    four   counterclaims    against

Plaintiff: (I) declaratory judgment action that the Sellers, not

Sterling, are entitled to the amount in escrow, that Sterling’s

December 11, 2015, letter is void, and that the Sellers are

entitled to pre- and post-judgment interest at 12 percent annum;

(II) Sterling breached the SPA by sending improper notice to the

escrow    agent;   (III)   injunctive   relief      mandating   Sterling   to

instruct the escrow agent to disburse the escrow to the Sellers;

and (IV): Sterling breached the SPA by failing to pay a required

post-closing adjustment of $35,568.49.

       The parties now cross-move for summary judgment. Sterling

seeks summary judgment with respect to the Sellers’ liability and

Defendants’ counterclaims. The Sellers seek summary judgment in

their favor as to their counterclaims and all of Plaintiff’s

counts.




                                    - 9 -
                        II.   LEGAL STANDARD

     Summary judgment is appropriate when there are no genuine

issues of material fact and the moving party is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a); see also Liu v.

T&H Mach., Inc., 191 F.3d 790, 794 (7th Cir. 1999) (citation

omitted).   A genuine issue of material fact exists only if “the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”   Pugh v. City of Attica, 259 F.3d 619, 625

(7th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). When considering Sterling’s Motion for Summary

Judgment, the Court construes the facts in the light most favorable

to the Sellers, and when considering the Sellers’ Motion for

Summary Judgment, the Court construes the facts in the light most

favorable to Sterling. See First State Bank of Monticello v. Ohio

Cas. Ins. Co., 555 F.3d 564, 567 (7th Cir. 2009).

                         III.   DISCUSSION

             A.   Is Sterling Entitled to Indemnification?

     Counts I through VII of Sterling’s Complaint allege that the

Sellers breached the SPA by making various untrue representations,

warranties, and disclosures. However, the Court need not delve




                                - 10 -
into   these    Counts   because   Count     VIII,   concerning      the   SPA’s

indemnification clause, is dispositive of this matter.

       Count VIII of Sterling’s Complaint charges that the Sellers

breached the SPA by not indemnifying Sterling for its losses

stemming from the 2009 change. In the SPA, the Sellers (“the

Indemnifying     Party”)    agreed     to     indemnify       Sterling     (“the

Indemnified Party”) for losses incurred due to a breach of the

representations and warranties contained in the SPA. (SPA § 8.02.)

Sterling agreed to place $2 million of the $25 million purchase

price into an escrow account for future indemnification claims,

and both parties agreed to a set of procedures through which they

would handle indemnification claims. (SPA § 8.05.)

       The SPA specifies procedures for two types of indemnification

claims: Third Party Claims (brought against the Indemnifying Party

by any person who is not a party to the SPA) and Direct Claims

(brought by the Indemnified Party on account of a loss that did

not result from a Third-Party Claim). (See SPA §§ 8.05(a), (c).)

The notice procedures for both types of claims are essentially the

same: Sterling is required to give the Sellers “reasonably prompt

written notice” of the indemnification claim, “in any event not

later than [10] days after the Indemnified Party becomes aware of

such   Direct   Claim.”    (SPA    § 8.05(c);    see   also    SPA   § 8.05(a)

(specifying that Sterling must give notice for Third Party Claims


                                    - 11 -
“in any event not later than [10] days after receipt of such notice

of such Third Party Claim.”).) The failure to give prompt notice

“shall   not,   however,    relieve     the   Indemnifying    Party   of   its

indemnification obligations, except and only to the extent that

the Indemnifying Party irrevocably forfeits rights or defenses by

reason of such failure.” (Id.) Further, Sterling’s notice must

“describe the Direct Claim in reasonable detail,” include copies

of all material written evidence thereof, and indicate the amount,

if reasonably practicable, of the loss that Sterling sustained.

(Id.)

     The Sellers argue that Sterling failed to give prompt notice,

thus forfeiting its rights to indemnification. The timeline of

Sterling’s   notice    is   therefore    relevant,    and    the   Court   will

summarize it here. Sterling first learned of the 2009 change on

July 20, 2015, from a former Damian employee. (DSOF ¶ 30.) Not

knowing the truth of this allegation, Sterling hired WLRK to

investigate. (DSOF ¶ 32.) Sterling contacted Damian’s remaining

Clients on August 3, 2015, to inform them that they may be entitled

to a refund. (DSOF ¶ 46.) By August 7, 2015, Sterling decided that

if its investigation determined that overcharges took place, it

would discharge any liabilities it owed. (DSOF ¶ 48.) Soon after,

Sterling   discussed    contacting      the   USAO   about   the   backdating

practices it had discovered. (DSOF ¶ 51.) In preparation for a


                                  - 12 -
meeting with the USAO, WLRK prepared a memo summarizing what it

knew of the 2009 change, including an estimate that the 2009 change

had created a $1.2 to 1.5 million “aggregate financial impact” on

Damian Clients. (DSOF ¶¶ 52-57.) On August 12, 2015, WLRK conveyed

to the USAO the substance of that memorandum. (DSOF ¶ 57.) On

November 3, 2015, Sterling informed Damian Clients that it had

hired a forensic consultant, AlixPartners, to determine the amount

of any adjustments. (DSOF ¶¶ 59-60.) Another meeting between WLRK

and the USAO took place on December 2, 2015. (DSOF ¶ 61.) The

memorandum WLRK prepared for that meeting stated, in part: “Since

we reached out to your office in August, Sterling has completed

its investigation into this practice,” and “Sterling intends to

contact each client that it has determined was affected by this

practice and reimburse them the amounts that AlixPartners has

determined are owed to them.” (DSOF ¶ 63.)

     On December 11, 2015, Sterling gave the Sellers notice that

it was invoking the indemnification clause. (DSOF ¶ 61; see also

December Notice, Ex. 22 to Defs.’ Stmt. of Material Facts, Dkt.

No. 130-13.) Sterling stated that it was bringing both a Third

Party Claim and a Direct Claim under the SPA. (Id.) Just five days

later, on December 16, 2015, Sterling again wrote to its remaining

Damian Clients, stating that its investigation was complete, and

providing the amount of refund each Client would receive. (DSOF


                              - 13 -
¶¶ 64-65.) In a December 24, 2015, letter, the Sellers informed

Sterling that they refused to indemnify Sterling. (PSOF ¶ 63.)

     Sterling claims that its notice was timely under the SPA

because it was in communication with the USAO and “sought to avoid

interfering with a possible criminal investigation.” (Pl.’s Resp.

to Defs.’ Mot. at 8, Dkt. No. 146.) Sterling explains that it

sought indemnification only “[o]nce the USAO declined to pursue a

fraud case against Defendants.” (PSOAF ¶ 90.)

     However, Sterling offers no explanation of how giving notice

of its indemnification claim would impede a possible criminal

investigation by the USAO. Nor does Sterling indicate that it was

instructed   by   the   USAO   to   conceal   Sterling’s   internal

investigation from the Sellers. Furthermore, Sterling was clearly

not keeping its investigation a secret, as it had sent several

rounds of letters out to its remaining Damian Clients advising

them that it was investigating a Damian billing issue. It was

reasonable for Sterling to undertake some form of preliminary

investigation to ensure that it was making an indemnification claim

in good faith, and that it could describe its claim in “reasonable

detail” as the SPA requires. (SPA § 8.05(c).) However, the SPA

clearly states that Sterling must give notice within 10 days of

when it “becomes aware” of its claim. (Id.) Sterling was certainly

“aware” of its claim by the time it first met with the USAO, in


                               - 14 -
August of 2015. Therefore, Sterling failed to give timely notice

as required under the SPA.

     Sterling next asserts that, even if its notice was not timely,

the Sellers did not forfeit any rights or defenses, and so still

must indemnify Sterling under the SPA § 8.05(c). (See SPA § 8.05(c)

(The failure to give prompt notice “shall not . . . relieve the

Indemnifying Party of its indemnification obligations, except and

only to the extent that the Indemnifying Party irrevocably forfeits

rights or defenses by reason of such failure.”) (emphasis added).)

The Sellers assert that they forfeited the following rights and

defenses as a result of Sterling’s failure to promptly give notice

of the indemnification claim:

     1. The right to contest whether the Clients were indeed
     entitled to refunds. The SPA gives the Indemnifying
     Party “the right to participate in, or . . . assume the
     defense of any Third Party Claim at the Indemnifying
     Party’s expense. . . the Indemnifying Party shall
     control such defense, and the Indemnified Party shall
     cooperate in good faith in such defense.” (SPA
     § 8.05(a).)

     2.    The right to negotiate individual settlements with each
     Client for less than the full amount claimed. The SPA gives
     the Indemnifying Party the right to settle a Third Party Claim
     “without leading to liability or the creation of a financial
     or other obligation on the part of the Indemnified Party.”
     (SPA § 8.05(b).)

     3.   The right to participate in the investigation of
     Direct Claims. The SPA states, “The Indemnified Party
     shall allow the Indemnifying Party and its professional
     advisors to investigate the matter or circumstance
     alleged to give rise to the Direct Claim and the
     Indemnified Party shall assist the Indemnifying Party’s

                                - 15 -
     investigation by giving such information and assistance
     . . . as the Indemnifying Party of any of its
     professional advisors may reasonably request.” (SPA
     § 8.05(c).)

     4.   The following defenses: (1) that many of the Client
     Contracts   contain a    clause   releasing   Damian   of
     liability; (2) that the Illinois contract law defense of
     voluntary payment shields Damian from liability; (3)
     that any Client claims about the 2009 change would
     violate the Illinois five-year state of limitations for
     common law fraud; (4) that the “account stated” defense
     shields Damian from liability; and (5) that Damian
     established a new course of dealing after the 2009 change
     in which Clients acquiesced to the Sunday invoice date.

     First, Sterling argues that the Sellers’ defenses would not

have been successful. The Court need not delve into this debate,

as the SPA asks only whether the Indemnifying Party “forfeited”

defenses, not whether the Indemnifying Party forfeited defenses

that it was sure to win.

     Next, Sterling asserts that the Sellers did not “forfeit

rights or defenses” because the Sellers did not attempt to assert

any rights or defenses after receiving notice on December 11, 2015.

However, months before Sterling had given the Sellers notice, it

had already informed the Clients that they may be entitled to

refunds. (DSOF ¶ 46.) And Sterling had already paid over $650,000

to outside counsel for an investigation into the 2009 change.

(Compl. ¶ 35.) Thus, Sterling had already rendered some of the

Sellers’ rights and defenses moot, and it would be a meaningless

formality to say that the Sellers had to assert them after they


                              - 16 -
had already been forfeited (particularly when the SPA gives no

indication     that   “asserting”     those   rights   or   defenses   after

receiving notice is necessary). Furthermore, the SPA states that

“the Indemnifying Party shall have [30] days after its receipt of

. . . notice to respond in writing.” (SPA § 8.05(c).) Even after

giving late notice, Sterling failed to give the Sellers 30 days to

respond, and instead proceeded directly to contacting the Clients

on December 16, 2015, to inform them of the exact amount of the

refund each Client would receive. (DSOF ¶ 65.) Sterling’s late

notice thus irrevocably forfeited the Sellers’ rights under the

SPA: to contest whether the Clients were actually entitled to

refunds, to negotiate individual settlements, and to participate

in the investigation. Therefore, Sterling’s failure to give prompt

notice relieves the Sellers of their indemnification obligations.

The Court grants summary judgment as to Count VIII in favor of the

Sellers.

     Because    Sterling   is   not   entitled   to    indemnification,   it

cannot obtain relief under the SPA. Section 8.09 provides, subject

to two exceptions that are not relevant, that:

     The sole and exclusive remedy with respect to any and
     all claims (other than claims arising from fraud,
     criminal activity or intentional misconduct on the part
     of a party hereto, in connection with the transactions
     contemplated by this Agreement) for any breach of a
     representation, warranty, . . . agreement or obligation
     set forth herein or otherwise relating to the subject

                                    - 17 -
     matter of this Agreement, shall be pursuant to the
     indemnification provisions[.]

(SPA § 8.09 (emphasis added).)

     Sterling does not allege any fraud, criminal activity or

intentional     misconduct   in   connection   with    the   SPA   and

concedes that it is “only seeking indemnification” in this

litigation. (Pl.’s Resp. to Defs.’ Mot. at 5). Because the

Sellers are relieved of their indemnification obligation,

Sterling is not entitled to its sole form of relief under the

SPA. Therefore, Counts I through VII are denied as moot.

                     B.   The Sellers’ Counterclaims

     The Court turns to the Sellers’ counterclaims. The Sellers

assert   four   counterclaims     against   Plaintiff:   (I)   declaratory

judgment that the Sellers, not Sterling, are entitled to the amount

in escrow, and that Sellers are entitled to pre- and post-judgment

interest at 12% annum; (II) Sterling breached the SPA by sending

improper notice to the escrow agent; (III) injunctive relief

mandating Sterling to instruct the escrow agent to disburse the

escrow to Sellers; and (IV) Sterling breached the SPA by failing

to pay a required post-closing adjustment of $35,568.49. The

Sellers specified that they do not seek summary judgment with

respect to Count IV, as Sterling has apparently paid the post-

closing adjustment. (See Defs.’ Memo. at 1 n.1, Dkt. No. 129.)



                                   - 18 -
Thus, summary judgment as to the Sellers’ Count IV is denied as

moot.

       Beyond disclaiming their Count IV, the Sellers did not advance

any arguments specifically in favor of their counterclaims in their

summary       judgment     briefing.       The       Sellers’    Motion     for       Summary

Judgment asserts vaguely that they are seeking summary judgment on

only    one    counterclaim         (see   Defs.’      Mot.     at   2,   Dkt.    No.    128)

(“Sellers          are    entitled         to    summary        judgment         on     their

Counterclaim”), which they describe as encompassing at least the

declaratory judgment action as well as “other relief.” (Defs.’

Memo. at 1 (“Sellers filed a Counterclaim for declaratory judgment

and other relief claiming that Sellers, rather than Sterling, were

entitled to the escrowed funds.”).). Thus, it appears to the Court

that the Sellers are at least seeking summary judgment on their

declaratory judgment action.

       The    Declaratory      Judgment         Act    allows    a   federal      court    to

“declare the rights and other legal relations of any interested

party seeking such declaration.” 28 U.S.C 28 U.S.C. §§ 2201, 2202.

The Act allows a defendant to sue to establish its nonliability.

Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 504 (1959).                              The

decision      of    a    district    court      to    grant   declaratory        relief    is

discretionary. NUCOR Corp. v. Aceros Y Maquilas de Occidente, S.A.

de C.V., 28 F.3d 572, 577 (7th Cir. 1994). In their Answer, the


                                           - 19 -
Sellers requested a declaration with several specific components:

that (a) Sterling is not entitled to indemnification from the

escrow; (b) Sterling’s December 11, 2015, Letter is “void”; (c)

the Sellers are entitled to all amounts held in the Escrow; and

(d) the Sellers are entitled to pre- and post-judgment interest at

the rate of 12 percent annum. In their motion and briefing, the

Sellers only argued the substance of declaration (a): that Sterling

is not entitled to indemnification from the escrow. However, the

Court has already established the Sellers’ nonliability on this

issue, in granting summary judgment for the Sellers on Count VIII

of Sterling’s Complaint. Therefore, such a declaratory judgment

would   be   redundant.    Furthermore,    Sterling     has   not   advanced

arguments    for   the    remainder   of   the   requested    declaration,

rendering them waived. See Crespo v. Colvin, 824 F.3d 667, 674

(7th Cir. 2016) (“[P]erfunctory and undeveloped arguments . . .

are   waived.”).   Sellers’    motion   for   summary    judgment    on   its

declaratory judgment action is denied.

      The Sellers’ remaining counterclaims, Counts II and III, are

also not mentioned in their summary judgment briefing. Therefore,

to the extent Sellers seek summary judgment on these claims, it is

denied. See id.




                                  - 20 -
                             IV.   CONCLUSION

     For the reasons stated herein, Sterling’s Motion for Partial

Summary Judgment (Dkt. No. 134) is denied.      The Sellers’ Motion

for Summary Judgment (Dkt. No. 128) is granted in part and denied

in part as follows: The Sellers are entitled to judgment in their

favor as to Count VIII. The Sellers are not entitled to judgment

as to their counterclaims.



IT IS SO ORDERED.




                                      Harry D. Leinenweber, Judge
                                      United States District Court

Dated: 6/14/19




                               - 21 -
